DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 13 recite “determining, by the system, an ideal parameter related to a left ventricular assist device (LVAD) based on the at least one imaging data set related to the patient, the at least one physiological data set related to the patient using (1) a model of circulation in a large spatial region of the patient's body and (2) a three- dimensional anatomical model of at least one component of the region of the patient’s body and at least one component of the LVAD, wherein flow patterns within the three-dimensional anatomical model are calculated using computational fluid dynamics (CFD)” which is confusing on exactly what applicant is attempting to claim. Is applicant attempting to claim that the at least one imaging data set and at least one physiological data set are used within a model of circulation and a three-dimensional anatomical model of the patient for determining an ideal parameter? Is applicant claiming the ideal parameter selection is based on the at least one imaging data set, the at least one physiological data set, a model of circulation and a three-dimensional anatomical model of the patient? Clarification is required. If applicant is indeed intending to claim that the (1) model of circulation and (2) three-dimensional anatomical model being formed utilizing the Claims 3 and 15 recite the at least one component comprises an atrium, a ventricle, an aorta and/or at least one branch of the aorta, which is confusing on exactly what the at least one component comprises. Is applicant attempting to claim the components in the alternative, i.e. at least one of an atrium, or a ventricle or an aorta or a branch of the aorta? Is applicant attempting to claim an atrium, and a ventricle, and an aorta and/or a branch of the aorta? Is applicant attempting to claim an atrium and/or a branch of the aorta, or a ventricle and/or a branch of the aorta, or an aorta and/or a branch of the aorta? Clarification is required. Claims 10 and 20 recite “at least one of” (line 1) and “at least one parameter” (line 4), which is unclear on exactly what applicant is attempting to claim, does applicant mean one of a position of an inflow or outflow cannula or an angle of an inflow or outflow cannula and at least one parameter related speed? Or does applicant mean one of a position of an inflow or outflow cannula or an angle of an inflow or outflow cannula or at least one parameter related speed? Clarification is required. Further, claims 10 and 20 recite “at least one parameter related speed associated with the LVAD”, which is unclear what applicant is attempting to claim, does applicant mean related to a speed associated with the LVAD? Clarification is required. Claims 2-12 and 14-20 directly or indirectly depend from claim 1 or 13 and are also rejected to for the reasons stated above regarding claims 1 and 13. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7,9, 13-14,17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0136164 to Yeatts (Yeatts) (cited by applicant) in view of The use of computation fluid dynamics in the development of ventricular assist devices to Fraser et al. (Fraser).
In reference to at least claims 1 and 13
Yeatts teaches a wireless diagnostic system for indirect flow measurement in artificial pumps which discloses a method comprising: receiving, by a system comprising a processor, at least one imaging data set related to a patient and at least one physiological data set related to the patient (e.g. a display may receive cardiac diagnostic imaging and patient laboratory results 142; Fig. 5; paragraph [0053]); and determining, by the system, an ideal parameter related to a left ventricular assist device "LVAD" (e.g. determining a slow rate of the LVAD based on in vitro modeling of the functioning of the LVAD; paragraph [0030]), using a model of circulation in a large spatial region of the patient's body (e.g. displaying an example (model) of the patient's circulatory status based on the flow measurements; paragraph [0055]). Yeatts further discloses the use of a computer readable storage medium (e.g. paragraph [0022], [0029]) but does not explicitly teach using a three- dimensional anatomical model of at least one component of the region of the patient’s body and at least one component of the LVAD, wherein flow patterns within the three-dimensional anatomical model are calculated using computational fluid dynamics (CFD).
Fraser teaches the use of computational fluid dynamics in the development of ventricular assist devices which disclose that computation fluid dynamics (CFD) is an attractive tool in the development process of ventricular assist devices (e.g. computational techniques, p. 265, design optimization, p.275, future direction, p.276) and discloses looking at models of VAD incorporated into models of the whole cardiovascular system to aid in predicting flow in the device in vivo and optimizing pump design (e.g. future direction, cardiovascular system-device interaction, p.276). Fraser further discloses that CFD results can be used to improve the design of pumps (e.g. design optimization, p. 275). 

In reference to at least claims 2 and 14 
Yeatts modified by Fraser teaches a method and system according to claims 1 and 13. Yeatts further discloses the large spatial region being the patient’s circulatory system  (e.g. displaying an example (model) of the patient's circulatory status based on the flow measurements; paragraph [0055]).
In reference to at least claims 7 and 17 
Yeatts modified by Fraser teaches a method and system according to claims 1 and 13. Yeatts further discloses wherein the at least one imaging data set comprises at least a portion of a cardiovascular system of the patient; and wherein the at least one physiological data set is related to the cardiovascular system of the patient (e.g. a display may receive cardiac diagnostic imaging and patient laboratory results 142; Fig. 5; paragraph [0053]).
In reference to at least claims 9 and 19 
Yeatts modified by Fraser teaches a method and system according to claims 1 and 13. Yeatts further discloses wherein the at least one imaging data set comprises a pre-operative image of the patient and/or a post-operative image of the patient (e.g. a display may receive cardiac diagnostic imaging and patient laboratory results 142; Fig. 5; paragraph [0053]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0280352 to Ionasee et al. which teaches a method and system for multi-component heart and aorta modeling for decision support in cardiac .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.